DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112 (Second Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9:
At line 4, the term “type” is a relative term which renders the claim indefinite. The term “type” as it relates to macroporous is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested that applicant delete all occurrences of the term type. 
Claim 10 is rejected as being dependent on a rejected base claim.
Response to Arguments
Applicant’s arguments and amendments, filed October 6, 2022 and October 19, 2022, with respect to the rejections of claims 8-10 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
The following subject matter is deemed allowable.
Claim 8 is allowed. 
Claims 9 and 10 would be allowable if rewritten or amended to overcome the
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Claim 8 is deemed allowable in light of applicant’s detailed explanation as to the correct interpretation to be applied to the limitations of claim 8. Specifically, applicant’s Response provides substantive arguments distinguishing the instant claims 8-10. 
In particular, Applicant notes that the amount of water remaining after initial blowing or water reduction is water that is in a hydration state with the ion exchange resin and corresponds to 90.0 % to 97.0% of the water content B of the exchange resin in a saturated equilibrium state – where B is the water content in a saturated equilibrium state (see Response filed 10/19/22 at page 9, lines 11-12; page 10, lines 1-5). Applicant clarifies that the invention of claim 8 of the instant application considers the preservation conditions of the ion exchange resin and the water is reduced to 90.0% to 97% of the water content (B) of the ion exchange resin in a saturated equilibrium state. Based on the detailed explanation by applicant as how interpretation of claim 8 is intended by the invention description (applicant citing Example 1 of the specification), applicant distinguishes the applied references of Idan et al. and Abe et al. noting that when the water content (B) in a saturated equilibrium state is set as a basis, the water content is reduced by only 3.0 % to 10.0% (see Response filed 10/19/22 at page 11, lines 7-9; page 12, line 15 through page 13, line 2). Applicant notes that by reduction of water content to 90.0% to 97.0% of the water content (B) of the ion exchange resin in a saturated equilibrium state, influence of water in the ion exchange resin during initial blowing can be reduced (see Response 10/19/22 at page 13, lines 3-18). See paragraph [0012] and Example 2, paragraph [0092], supporting the allowed subject matter. The interpretation of the limitations of claim 8, as described by applicant in the Response filed 10/19/22, is important to applicant’s invention and distinguishes the applicant’s invention from the prior art. Applicant explains that the goal of Idan et al. is to remove most of the water in the ion exchange resin which differs from applicant’s specific water reduction requirements (see Response filed 10/19/22 at page 14, lines 7-16; page 15, lines 8-11 and 18-20). As noted by applicant, the water reduction achieved by both Idan et al. and Abe et al. significantly exceeds that of applicant. Applicant additionally notes that there is no motivation in Idan et al. or Abe et al. “ …to adopt the requirement of not removing water molecules in a hydration state with the ion exchange group in the pores of the ion exchange resin and selectively removing only water molecules which are not in a hydration state with an ion exchange group on the surface of the ion exchange resin and in the pores inside thereof….” (Emphasis supplied). As such, it would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified the prior art to teach or suggest applicant’s claim 8. See Response filed 10/19/22 at page 15, line 21 through page 16, line 2. Accordingly, the prior art does not recognize or teach the specific water reduction percentages claimed based on the saturated equilibrium state.
Applicant’s amendments and clarifying remarks provide guidance for the record as to the proper interpretation of the limitations of claims 8-10, and distinguish the instant claims 8-10 from Idan et al. and Abe et al. As such, claims 8-10 (subject to the noted 112 matters for claims 9 and 10) are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773